Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not relevant to the claimed invention, as described in the claims. The abstract is more pertinent to the parent application.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: …” a shackle having two arms insertable into the body, one of the two arms having a recess in a bottom portion thereof configured to engage with the locking pin, the shackle”, in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 11049345 in view of Meekma (US 20120011902).

Regarding claim 1, all limitations of claim 1 are contained in and/or substantially similar to claim 1 of US 11049345, except for “…having a locked paddle and an unlocked paddle,..”.

This limitation is disclosed by Meekma (Figs. 5B,5D, element 80; Fig. 6, element 87 has on the right side a cutout part, top part interpreted as the locked paddle and bottom part interpreted as the unlocked paddle, as shown in the diagram below in claim 1 rejection. Applicant’s paddles are more pronounced, as shown in Applicant’s Figs. 10A, 10B. However, under Rationales for Obviousness, MPEP 2143, having the paddles as disclosed by the Applicant is an obvious variation of the paddles disclosed by Meekma).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the cam and paddles of Meekma provide the same functionality as that of the Applicant’s invention, even though their shapes are different. 

Regarding claims 2 & 3, all limitations of claims 2 & 3 are contained in and/or substantially similar to claims 2 & 3 of US 11049345, except for “…having a locked paddle and an unlocked paddle” in claim 1. This is similarly analyzed as in claim 1 Double Patenting rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meekma (US 20120011902).

Regarding claim 1, Meekma discloses a locking device (Title; Abstract) comprising:
a body (Fig. 1A – 1C; element 2; [0034], line 9) comprising:
a rotatable locking cam having a locked paddle and an unlocked paddle (Figs. 5B,5D, element 80; Fig. 6, element 87 has on the right side a cutout part, top part interpreted as the locked paddle and bottom part interpreted as the unlocked paddle, as shown in the diagram below. Applicant’s paddles are more pronounced, as shown in Applicant’s Figs. 10A, 10B. However, under Rationales for Obviousness, MPEP 2143, having the paddles as disclosed by the Applicant is an obvious variation of the paddles disclosed by Meekma. See further argument below), the cam being rotatable between a first position and a second position (Fig. 5B shows element 80 when in locked position; [0019]; Fig. 5D shows element 80 in unlocked position; [0021]);


    PNG
    media_image1.png
    342
    443
    media_image1.png
    Greyscale

locked paddle










unlocked paddle
a locking pin (Fig. 5B, pin 88; [0040], right column, lines 4+; [0042], page 4, lines 11+);
at least one of a group comprising:
(i)    a torsion spring configured to bias the locking pin ([0040], especially 1st sentence; pin 88 is on element 80 as shown in Fig. 6), and
(ii)    a magnetic core in the locking pin; and

a power supply for supplying electrical power to circuit components of the locking device ([0055] discloses battery and also an external power supply); 
and a shackle having two arms insertable into the body (Fig. 2, element 30; [0038], 1st sentence), one of the two arms having a recess in a bottom portion thereof configured to engage with the locking pin (Fig. 5B, locking pin 88 in slot 78; [002] discloses “….the pin 88 disengages from the slot 78 (FIG. 5B), ….”;   ), the shackle configured to move between an open position and a closed position (Figs. 1A – 1C show closed and open position), the closed position allowing either the locked paddle to drive the locking pin to engage the recess or the unlocked paddle to engage the locking pin (Fig. 5B, locked paddle rotates so pin 88 engages slot 78).
As stated above, the paddles as disclosed by the Applicant is an obvious variation of the paddles disclosed by Meekma. As the cam rotates, the paddles cause the pin to engage or disengage from the recess. This also happens in Meekma’s invention, so the functionality is the same, even though the paddle shape is different.
 Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the cam and paddles of Meekma provide the same functionality as that of the Applicant’s invention, even though their shapes are different. 

Regarding claim 4, Meekma discloses each of the unlocked paddle and the locked paddle extend from the rotatable locking cam towards a same arm of the shackle (Figs. 4A – 4C show element 80 towards arm 31 of the shackle 30).

Regarding claim 6, Meekma discloses the rotatable locking cam is configured to rotate in a first direction to move the locking device from a locked state to an unlocked state and a second direction to move the locking device from an unlocked state to a locked state (Fig. 5B shows locked position; Fig. 5D shows unlocked position; to go from locked to unlocked, element 80 rotates counterclockwise and vice versa).

Regarding claim 7, Meekma discloses the locking device comprises a torsion spring, the torsion spring biases the locking pin to disengage with the recess of the shackle upon rotation of the locking cam ([0040]; [0042]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 2 – 3 would be allowable if rewritten to overcome the Double Patenting rejection above.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect locks:

Nave (US 20130086956) discloses multiple mode locking arrangements.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632